Case 9:19-cv-00498-BKS-ATB Document 29 Filed 07/02/20 Page 1 of 9

UNTTED STATES PESTRICT Covat
NORTHERN DESTRECT oR NEW7o UK

JAVELL FOX
PrandrFe
BERNARD SHEFT TSC.
perendant

MEMORANDUM oF Law = So PPORT

OF PLANT3FRS MoTTeN FOR

SYMMARY | -\vOGEMENT pyRSYAN T

~~O- FED RK, GEV. 2. St

US, DISTRICT COURT - Hey NY.

   
     

aT _ O'CLOCK

John M. Domurad, Clerk - Syracuse

   

sqvect Fox Pro-Se

e@rcat mecrdely CF ;
11139 State feovte Ut

9° 19-CV~-498
( BKS / AT 8)

0 BOR Fe: June 30,2020

Com STOCK NY jr8ul
Case 9:19-cv-00498-BKS-ATB Document 29 Filed 07/02/20 Page 2 of 9

PRELIMINARY STATEMENT

none

oe Plantice Javey| FOX Pro-Se , 1S
an inmate at areatr MEeagens corccec-
Fiona) Falility. and respect Foy
Submt this Moto. for Sommar
Jud henaiyt oo Purdy ont: ae Fete @.c}vu,2 sb

plant if& Sverered descr MMA TPO,
Eqva) protection, ana retalia Heonr-

Plans FE was pvniShed by defen-
Aaac* FOr WEE MING Q Mohawk hairstyle ,
detendart Ajjowed Cth paula ery OF
hid Eovot +o weet A Hehew hairs le
withev+ evr whom n+. Qefendeant A\jpowed
hide prpisonses , and Black and NETve
Ameri lea prisoners wear there eyiqiov
and Cujerray herStyles oF GOT] tevls,
pread lock) | SK ig hoes Gre leag haic
as sean? Dymus be Waiesdyle

Ppanth KEE ee ae ove L
1S a peligiovy Symse!

~s eé r ed
DeScrimina zed against anti’ fi eurther
enval pro ttl yi on. Terence! oh at
2 Onan. + FEES Fl AG
pyst dhe ¥. A

4.
Case 9:19-cv-00498-BKS-ATB Document 29 Filed 07/02/20 Page 3 of 9

\
SuMITS Gna Qrieven@s, even og E+E Cr Pe yan*+ te

Shaved degeadant hv Cevrd Sera cs
2 ed by avsich tt Maw Cr judge \
aa his A thowee

ac
) Me Avey dane =e dienes
pro how It paics dy (a 1 9eF ene
puais ned pian dVEE- pia nanteS yygdh 27
+ nere FO Fe

For Summary Jods

Qranrte<¢ ~ ‘nerendart

f agants viele?
For. \mavaity . peken 2 aes oe

c\
OF Plan ti Fes Cans ree yreneh 7

\4n
4+\ onally and &
pore seo meres
,POENT . tt
REFALIAT LO \CCv fy 5)
On Axgvst+ 24, 2018 ao
1 c* }
Wes Vaca csera ted | s AUSe rs vee

a
Adcany Sree rt, 90el~
Mares ak ene ns

Benen or bensya tion '

oe 85% shottic /
caure 9 CARE s\oned
Cov js €

when aefe
Qo? ud Wy 5

him
c om \ ANG

was
Plant FC

dan ORS
Sten ot Oestri ut

Srowt

2
Case 9:19-cv-00498-BKS-ATB Document 29 Filed 07/02/20 Page 4 of 9

Thomas 3, Hcfvod GlleHinY ISN EL
jo wear hWiS$ Mehowlt hairsyyie .
See exhi bi Aen Avov$+ 39, 2°18
Defendants Shoetfic | \ceoptacked
Plant ifF for weectng HY? Menowk
hai dyle Va vielG+treq SCF
SC PlonAV fFS court Order hi § reson
be ing wes getard2 MentyfeE fFyled
a vil Suit Gad grievarces-
ve Plantifé War acdiag AN
. Pro tected andvcpt , Vefendan}
fro KE Ad VET FR, acon . and t+hore
45 COKE) Cae SG) Connection —
Prove retal lato =. Ove 4s Cea laty ‘on
OF Defendant PlantifE. IAS locked
awoy} VA ace | Deer ved, pho Orta IRge
Wifthe vt po epn 2 REL NF Seeak Ms +e
mi f perticipad ia
SO Stage On eihimen

cav Sed PlanrsVEE recy Pri AG Wath
Pams Gnd neadaches eme 19 NG)
SH bY PIAn4H EFS Ment headth

nO ahgrevates, evant \ FE

belay ce-
Case 9:19-cv-00498-BKS-ATB Document 29 Filed 07/02/20 Page 5 of 9

SvFFEES From a0 ttesyy pts DB) and
Depressse 9 Ode AS) ShaV tae Sneeko re
0F OCAGLING Petaltaton Gad Conf lne-
meat €or Wis hatestyse.
Defendant Charly Rtallahee
AgaiaS + Plant fF See Renne+t+4+ V

Goerd 843 Fi 34° 1335-189 (2Arue2s3)
and G\\Iby PidlyPchsk , 38q F.3d

319,381 (2a Cle, ze04) Pendent
Pied plandi%e that hos Prntshens
Plandr1fE for Filing 2 jayd~)
Thereeore Plant\FE Motton
For are to Jr agemen+ rm 4G) 1CA+19n
Ciqhm$ mvtt we granted (CoA #)
Bong y oe al (CoA “¥) C cod 293)
P\A@ent LFFS Eq VAL PROTECT Tov

AWNO O¢SchIMrwAT TON clans eT
BE SAAITTO

peFendanrt SheEtic alliewS other

PriSoneS5 \a © +hoer reaver
qgrevpS +e Weer Qe PAPE Ce

4
Case 9:19-cv-00498-BKS-ATB Document 29 Filed 07/02/20 Page 6 of 9

vi
parstyle Wwirh? gk pyaishme*

Defendand sheetric a\So Gllowed
Osh & Pcvsonst3 €rom o JKT
CyIFYU RA ane re \rqgjovs groves

wear there reirelovs ma ws tyles
pros WA ONLowee

dudiee. IPOLF lay *
Qriacke te wer oF

 preadleekee Ca te ey as | GA z

amerlter) eer Aer @>
bg re MEE i-(e

Syvch . @s cee

frere
ati vt
bet esc as }. :
g lant t£F Lop WEE AG

het rg ole htc tA

s\ncere fe hve Anu nak fig yh.

w hea other ert Gert s of o+hesr

TELS po AS ees . se

PEN tg roec leraten Arie\ Myers)
Even aA ter RAGA ANFE

Showed —peFenda anh SG} Sher tic

\ oraer Permitding Plentife
. Ss Wis Mohawk haices+yile
4 ¢ ays¥rt Chk Covr ft

LOny
puns he .

Siar e 5
S
Case 9:19-cv-00498-BKS-ATB Document 29 Filed 07/02/20 Page 7 of 9

Jvagne 7 eveq with vic Cnowledsr

Befendond SKOFFIC Oenlee PlantFi CE
WS CIGWNt 40 the esvc Prete tl09

OF tho lows Gnd subdiectec giant as
P descrimlna lioy aPpliens Q

AF berenk S+tondard FO Plant FC
than other Similar ty jiduaqded

Tadividuals Fee /Shewhan, Mi NMANGR
VE mMamaronecic phos Fi3sd be, W414 (
2d Ow, gook )'.' “Gee Aaade- \aeaek
Hronaily end GNC pret UNE ewerrz.
mMinaded against PIGALVFEL 2 See
PrIINPS vi Vs Elrdich ,yoB F«3d

ZY, 129. (2d. Cir, 2909S) , Plant te

betray kepleckee oad punished —
weearhng las pelisjov4 Mone
Ot iA 7 ,

: . ophe~ P-\ sors ee

we hairstyles. 4212-0

Me hor ; ¥ £ nee | SF eval ho
refigros harcstyfer

Ve 1 ¢ +ment
nity AeceerGk, NI FO€O
pan ee CVO OAR SHOE ap ProPlade
Case 9:19-cv-00498-BKS-ATB Document 29 Filed 07/02/20 Page 8 of 9

evel oF SeCUTIng Pdeant\ FF we?
Single d “ovt becuvie OF WIS. poLsies

ane re (eg 1 ow haics +47 le 5 Awert Foe

) Ae oe

petits augenentiian OM, EN
ep Ane eee m$ ei be a

pro Hehe Porn T cE v Ai &

teliarow (COA 1),

THES EtCS+ fmenamert + the
United Sto de§ ConSti ty tion BF
hmerica 5 foablrshed thot we

ott Siar ar ete.
eo ere nas VS qaced.): hace fore
oA OR AIGA FE
yo WerA

, Geared lhl on. Come
DelFEnaduatsS vio 1a
Ficst Amend many rig nis
Svace re |i wins 1 2. reprgre Ys Ee ey
a Symbol op WS Anvacret | Faith,
and Nefern 20n ¥ keop lowe Pla ay\KE
for eresci dias "APS reliSiors ee
; ON Bat he eee ie it OF
oe pase tS NE of dear
naolelys
Be aa ae. plant ffs Evcit

vents 99 2 predie9
Amendnent ONE anemend ae

Beal’. ymeae Claims.

Amer men
q
Case 9:19-cv-00498-BKS-ATB Document 29 Filed 07/02/20 Page 9 of 9

See ford Ve McGinnis , 382 F324, $82,
588 (22 CN, 2003) 352 F-34% SITY

$18

CoN C\V STON

WHEREFORE , FOr ay) he Poregolay

reasons plantFe ceseectey regvest
pote pha COPRP Gta es ep 1ant\FR
for SsuReAenTy Jyaoernu +

HVFE AGMA SEeE
Bie qwacel prec™

‘isch OF

Gwe co Tw the Grr at
Qn
5 325,000 .,°0 ane yh es

jujt ane pcoeel '

Moto

Te) wittam < Amels 2
acsrstaa > APESE™

Aco J? Sat] St , $»)\4 439
syracvsie MY gz oe

4 Renese |

8
